DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 11/11/2021, to the Non-Final Office Action mailed on 08/12/2021. 
Claims 1, 22, 24, 32, 43 and 47 are amended. Claims 1-10, 15-19, 22-25, 27, 28, 32-34, 38-40, 43 and 47are pending and addressed below.
Applicant’s amendment to the claims has overcome objection and rejection under USC 112, previously set forth in the Non-Final Office Action.












Claim Rejections - 35 USC § 102
Claims 1-10, 15-16, 18-19, 24-25, 27-28, 32, 34, 43 and 47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by CUI Jie et al (US 20190052380, priority date 10/13/2017), hereinafter Cui.
Regarding claims 1 and 43, Cui teaches, a method performed by a wireless device / a wireless device comprising: processing circuitry and memory (Cui: Fig. 6, CPU, MEMORY), for configuring a radio link monitoring evaluation period, comprising: 
determining an evaluation period (Cui: [31], [50] teaching determination of the evaluation period of RLM (Radio Link Monitoring) is based on various factors such as link level simulation, [50] teaching evaluation period can be based on beamforming configuration. Further, [54] teaches evaluation period can be determined from the RS (Reference Signal) resources indicated for measurements, according to Spec Fig. 8) that is common to at least a portion of reference signal resources in a set of reference signal resources that are transmitted by a network node, with at least one of the reference signal resources having the common evaluation period being of a different type or configuration than another of the reference signal resources having the common evaluation period (Cui: [40]-[41] teaching a set of resources of RLM-RS for RLM (Radio Link Monitoring) and resources can be of different types SSB or CSI-RS, [48] and [50] teaches that monitoring is done for an evaluation period. Cui does not suggest that the evaluation period is different for different set or type of RLM-RS resources indicated from the network and therefore, implies that it is common for all selected resources. “common to at least a portion of reference signal resources” is interpreted as a duration during which RLM-RS signaling resources indicated by the network are measured), and
monitoring channel quality of the portion of reference signal resources in the set that are received during the determined evaluation period (Cui: [50]-[51], teaching monitoring of RLM-RS to reflect a channel quality between the UE and the gNB during the evaluation period).
Regarding claims 24 and 47, Cui teaches, a method performed by a network node / a network node comprising: processing circuitry and memory (Cui: Fig. 6, CPU, MEMORY), for configuring a radio link monitoring evaluation period for a wireless device, comprising: 
determining an evaluation period (Cui: [31], [50] teaching determination of the evaluation period of RLM (Radio Link Monitoring) is based on various factors such as link level simulation, [50] teaching evaluation period can be based on beamforming configuration. Further, [54] teaches evaluation period can be determined from the RS (Reference Signal) resources indicated for measurements, according to Spec Fig. 8) that is common to at least a portion of reference signal resources in a set of reference signal resources that are transmitted by a network node, with at least one of the reference signal resources having the common evaluation period being of a different type or configuration than another of the reference signal resources having the common evaluation period (Cui: [40]-[41] teaching a set of resources of RLM-RS for RLM (Radio Link Monitoring) and resources can be of different types SSB or CSI-RS, [48] and [50] teaches that monitoring is done for an evaluation period. Cui does not suggest that the evaluation period is different for different set or type of RLM-RS resources indicated from the network and therefore, implies that it is common for all selected resources. “common to at least a portion of reference signal resources” is interpreted as a duration during which RLM-RS signaling resources indicated by the network are measured), and
configuring the determined evaluation period so that the wireless device is operable to monitor channel quality of the portion of reference signal resources in the set that are transmitted during the determined evaluation period (Cui: [55] and [57] teaches sending information of the evaluation period based on beamforming configuration to the UE; [41], [53]-[54] further teaches, gNB (network node) sending information of the evaluation period by indicating the RSs to monitor and the slot/symbol information of the RSs (see Spec. Fig. 8).
Regarding claim 2, Cui teaches the method, as outlined in the rejection of claim 1.
(Cui: [41] teaching determining of RLM-RS are made from the bit map).
Regarding claim 3, Cui teaches the method, as outlined in the rejection of claim 2.
Cui further teaches, wherein determining which of the plurality of resources configured by the network node as reference signal resources for monitoring of the channel quality are comprised in the set of reference signal resources that are transmitted by the network node is based on an indication from the network node indicating which of the plurality of resources configured as reference signal resources for monitoring of the channel quality are transmitted (Cui: [41] teaching determination from indication in a bit map for RLM-RS, sent from the network).
Regarding claim 4, Cui teaches the method, as outlined in the rejection of claim 1.
Cui further teaches, further comprising determining the portion of reference signal resources in the set that correspond to the evaluation period (Cui: [52] teaching determination of which RLM-RSs of a plurality of RLM-RSs for the evaluation period).
Regarding claims 5 and 27, Cui teaches the method, as outlined in the rejection of claims 1 and 24.
Cui further teaches, wherein the portion of reference signal resources in the set includes at least two reference signal resources (Cui: [28] RS can be SSB or CSI-RS or a subset of BM CSI-RS).
Regarding claims 6 and 28, Cui teaches the method, as outlined in the rejection of claim 1 and 24.
Cui further teaches, wherein each of the reference signal resources in the at least a portion of reference signal resources in the set that are received during the determined common evaluation period are of the same type or configuration (Cui: [41] RS type in the bitmap is for SSB (i.e. same type)).
Regarding claim 7, Cui teaches the method, as outlined in the rejection of claim 1.
Cui further teaches, further comprising determining whether the wireless device is in-sync or out-of-sync with the network node based on the channel quality of the portion of reference signal resources in the set that are received during the evaluation period (Cui: [51], [26] teaching in-sync (IS) is determined when estimated link (channel) quality on configured RS is above a threshold (e.g. Q_in). Similar concept is also performed for out-of-sync (OOS)).
Regarding claim 8, Cui teaches the method, as outlined in the rejection of claim 7.
Cui further teaches, wherein said determining whether the wireless device is in-sync or out-of-sync is responsive to said monitoring performed during the evaluation period (Cui: [50]-[51] teaching in-sync or out-of-sync is based on RLM-RS measurements in the evaluation period).
Regarding claim 9, Cui teaches the method, as outlined in the rejection of claim 6.
Cui further teaches, wherein said determining whether the wireless device is in-sync or out-of-sync is performed at a certain interval, a length of the certain interval being no more than a length of the evaluation period (Cui: [31], [50]-[51] teaching IS/OOS involves multiple measurements with intervals, and an evaluation period. It implies that interval for measurements will be within the evaluation period to accommodate multiple measurement intervals).
Regarding claim 10, Cui teaches the method, as outlined in the rejection of claim 1.
Cui: [32] teaches reference signal resources belong to one or more radio link monitoring reference signal resources (RLM-RS), 
wherein the plurality of radio link monitoring reference signal resources with which the wireless device is configured includes at least some of a set of resources associated with SS/PBCH blocks but does not include any resources associated with SS/PBCH blocks that are not included in a set of actually transmitted SS/PBCH blocks (Cui: [28] teaches set of SSBs used for RLM-RS are explicitly configured by RRC. That implies that network includes only transmitted SSB (see Spec. p.20, l.30-32). SSB is also referred to SS/PBCH block (see Spec. p.9, l.5).
Regarding claim 15, Cui teaches the method, as outlined in the rejection of claim 1.
Cui further teaches, wherein the evaluation period corresponds to a period for determining whether the wireless device is out-of-sync with the network node(Cui: [50]-[51] teaching in-sync or out-of-sync is based on RLM-RS measurements in the evaluation period).
Regarding claims 16 and 32, Cui teaches the method, as outlined in the rejection of claims 1 and 24.
Cui further teaches, wherein a length of the evaluation period is predetermined (Cui: [156] teaching evaluation period is configured by the network, and, therefore, preconfigured).
Regarding claims 18 and 34, Cui teaches the method, as outlined in the rejection of claims 1 and 24.
Cui further teaches, further comprising receiving, by the wireless device, from the network node, the evaluation period / further comprising transmitting, by the network node, to the wireless device, the evaluation period (Cui: [55] and [57] teaches sending information of the evaluation period based on beamforming configuration to the UE; [41], [53]-[54] further teaches, gNB (network node) sending information of the evaluation period by indicating the RSs to monitor and the slot/symbol information of the RSs (see Spec. Fig. 8).
Regarding claim 19, Cui teaches the method, as outlined in the rejection of claim 18.
Cui further teaches, wherein said determining the evaluation period is responsive to said receiving (Cui: [50] teaching the evaluation period for RLM-RS monitoring is determined from received beamforming configuration information as the evaluation period is based on beamforming configuration).
Regarding claim 25, Cui teaches the method, as outlined in the rejection of claim 24.
Cui further teaches, further comprising sending an indication to the wireless device  to indicate which of a plurality of resources configured as reference signal resources for monitoring of the channel quality are transmitted (Cui: [41] teaching sending indication in a bit map for RLM-RS).











Claim Rejections - 35 USC § 103
Claims 17, 23, 33 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Cui, in view of CHINCHOLI Amith Vikram et al (US 20170230780), hereinafter Chincholi.
Regarding claims 17 and 33, Cui teaches the method, as outlined in the rejection of claims 1 and 24.
Cui does not expressly teach, wherein a length of the evaluation period is based on a function, wherein the function is based on at least one of the following parameters: periodicity; bandwidth; density; frequency range in which the set is configured; number of samples of the set that comprise reference signals; 
However, in the same field of endeavor, Chincholi teaches, 
wherein a length of the evaluation period is based on a function, wherein the function is based on at least one of the following parameters: 
periodicity; bandwidth; density; frequency range in which the set is configured; number of samples of the set that comprise reference signals; shortest possible evaluation period; discontinuous receive (DRX) configuration (Chincholi: [126], [128] teaching RLM is done over an evaluation period Teval, and Teval is based on DRX configuration from the network. This satisfies “at least one of the following parameters” criteria of the claim); gap configuration; SMTC period.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui’s method to include that length of the evaluation period is based on DRX configuration from the network. 
This would have been obvious because it would motivate one of ordinary skill in the art provide an adaptive radio link monitoring (RLM) for machine type communication(s) (MTC), enhanced MTC, and/or narrowband Internet-of-Things (NB-IoT) for improved performance (Chincholi: [11], [13]).
Regarding claim 22, Cui teaches the method, as outlined in the rejection of claims 1.
Cui does not expressly teach, , further comprising receiving, by the wireless device, from the network node, a value of a parameter used to determine the evaluation period, wherein said determining the evaluation period is based on the parameter, wherein the parameter is at least one of the following: periodicity; bandwidth, density, frequency range in which the set is configured, number of samples of the set that comprise reference signals, shortest possible evaluation period, discontinuous receive (DRX) configuration, gap configuration, and SMTC period.
However, in the same field of endeavor, Chincholi teaches, further comprising receiving, by the wireless device, from the network node, a value of a parameter used to determine the evaluation period, wherein said determining the evaluation period is based on the parameter, wherein the parameter is at least one of the following: periodicity, bandwidth, density, frequency range in which the set is configured, number of samples of the set that comprise reference signals, shortest possible evaluation period, discontinuous receive (DRX) configuration (Chincholi: [126], [128] teaching RLM is done over an evaluation period Teval, and Teval is based on DRX configuration from the network. This satisfies “at least one of the following parameters” criteria of the claim), gap configuration, and SMTC period.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui’s method to include that length of the evaluation period is based on DRX configuration from the network. 
This would have been obvious because it would motivate one of ordinary skill in the art provide an adaptive radio link monitoring (RLM) for machine type communication(s) (MTC), enhanced MTC, and/or narrowband Internet-of-Things (NB-IoT) for improved performance (Chincholi: [11], [13]).
Regarding claims 23 and 38, Cui teaches the method, as outlined in the rejection of claims 1 and 24.
Cui does not expressly teach, further comprising obtaining a value of a parameter for a function that is used to determine the evaluation period, wherein said determining the evaluation period is based on the parameter.
However, in the same field of endeavor, Chincholi teaches, further comprising obtaining a value of a parameter for a function that is used to determine the evaluation period (Chincholi: [128] teaching obtaining number of DRX cycles (value) to determine Teval (evaluation period).

This would have been obvious because it would motivate one of ordinary skill in the art provide an adaptive radio link monitoring (RLM) for machine type communication(s) (MTC), enhanced MTC, and/or narrowband Internet-of-Things (NB-IoT) for improved performance (Chincholi: [11], [13).
Regarding claim 39, Cui teaches the method, as outlined in the rejection of claim 24.
Cui does not expressly teach, further comprising transmitting, by the network nod
However, in the same field of endeavor, Chincholi teaches, further comprising transmitting, by the network nod(Chincholi: [114] [128] teaching that DRX cycle length/duty cycle, that is used for determining Teval (evaluation period) is configured in UE. It is well known in the specifications of the wireless system that this prior art comprises, parameters such as DRX cycle, band, FD/TDD are configured from the base station), wherein the parameter is at least one of the following: periodicity; bandwidth; density; frequency range in which the set is configured; number of samples of the set that comprise reference signals; shortest possible evaluation period; discontinuous receive (DRX) configuration (Chincholi: [128] teaching parameter is DRX configuration. This satisfies “at least one of the following” criteria of the claim); gap configuration; and SMTC period.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui’s method to include sending a parameter such DRX configuration to determine evaluation period. 
This would have been obvious because it would motivate one of ordinary skill in the art provide an adaptive radio link monitoring (RLM) for machine type communication(s) (MTC), enhanced MTC, and/or narrowband Internet-of-Things (NB-IoT) for improved performance (Chincholi: [11], [13).
Regarding claim 40, Cui teaches the method, as outlined in the rejection of claim 24.
Cui does not expressly teach, further comprising configuring at least one timer or counter of the wireless device that is related to the evaluation period.
However, in the same field of endeavor, Chincholi teaches, further comprising configuring at least one timer or counter of the wireless device that is related to the evaluation period (Chincholi: [131] lines 1-4, teaching an evaluation timer, associated with the evaluation period, is used by the UE. This satisfies “or” criteria of the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui’s method to include configuring at least one timer or counter of the wireless device that is related to the evaluation period. 
This would have been obvious because it would motivate one of ordinary skill in the art provide an adaptive radio link monitoring (RLM) for machine type communication(s) (MTC), enhanced MTC, and/or narrowband Internet-of-Things (NB-IoT) for improved performance (Chincholi: [11], [13).

Response to Arguments
Applicant’s arguments filed on 11/11/2021, with respect to the rejection of claim 1 have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.10 that “Cui teaches using different types of RSs (SSB and CSI-RS) for radio link monitoring (RLM), but does not determine an evaluation period that is common to the two different types of RSs. For example, Cui teaches a UE that performs RLM evaluation of an SSB or CSI-RS, but not both. See Cui at paragraph 41 ("For example, a gNB may provide information to the UE to indicate that an SSB or CSI-RS is to be used as the RLM-RS.")”.
However, the examiner respectfully disagrees. Claim 1 limitation 1 “...an evaluation period that is common to at least a portion of reference signal resources in a set of reference signal resources that are transmitted by a network node, with at least one of the reference signal resources having the common evaluation period being of a different type or configuration than another of the reference signal resources having the common evaluation period” recites a common period for a portion of reference signal resources in a set of reference signal resources comprising two types of reference signals. Cui, as outlined in the rejection, teaches a set of reference signal resources, from the network, comprising types SSB (one type) and CSI-RS (another type). Cui further teaches a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ro, U.S. Publication No. 20140286176 Reference in IDS - APPARATUS AND METHOD FOR RADIO LINK MONITORING IN A WIRELESS COMMUNICATION SYSTEM.
Miao, U.S. Publication No. 20120108177 - APPARATUS AND METHOD FOR CHANNEL MEASUREMENT IN RADIO LINK MONITORING IN A WIRELESS NETWORK.
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. B. C./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472